PER CURIAM.
The opinion of the Court of Civil Appeals in this case is reported in 459 S.W.2d 205 (1970).
After reviewing the entire record including the pleadings, the evidence, and the status of the points preserved on appeal, we are of the opinion that a correct result was reached by the Court of Civil Appeals, and that the writ of error was improvidently granted. Accordingly, the order granting the writ of error is set aside; and the application for writ of error is refused, no reversible error.